Per Curiam.
The judgment of the trial judge was made under circumstances which afforded superior opportunities for the determination of questions of serious doubt upon conflicting evidence, and some deference should for this reason be accorded it. The doubts raised by the evidence are such that this deference, though no more than is due, suffices to impel an affirmance of the judgment. Ho errors appear to have been made in the admission or exclusion of evidence, and no request seems to have been made for an accounting other than as of a partnership. The judgment should be affirmed, with costs.